Case 17-24543        Doc 67     Filed 05/13/19     Entered 05/13/19 15:46:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 24543
         Donna Suzuette Montgomery

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/16/2017.

         2) The plan was confirmed on 05/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-24543             Doc 67         Filed 05/13/19    Entered 05/13/19 15:46:15                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $10,791.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $10,791.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $493.76
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,493.76

 Attorney fees paid and disclosed by debtor:                        $1,000.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acorn Podiatry Center Ltd               Unsecured          79.00         78.62            78.62           0.00        0.00
 ATG Credit LLC                          Unsecured          53.00           NA               NA            0.00        0.00
 ATT Directv                             Unsecured         481.00           NA               NA            0.00        0.00
 Avant LLC                               Unsecured      8,846.00       5,113.07         5,113.07           0.00        0.00
 Becket & Lee                            Unsecured         204.00        204.88           204.88           0.00        0.00
 Capital One Bank USA NA                 Unsecured         918.00           NA               NA            0.00        0.00
 CashNetUSA                              Unsecured           0.00      1,701.62         1,701.62           0.00        0.00
 CBNA                                    Unsecured          81.00           NA               NA            0.00        0.00
 Chase Card                              Unsecured         744.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured           0.00      1,220.00         1,220.00           0.00        0.00
 Cmre. 877-572-7555                      Unsecured         155.00           NA               NA            0.00        0.00
 Cook County Clerk                       Unsecured           0.00           NA               NA            0.00        0.00
 Cook County Treasurer                   Secured       18,048.00       2,442.90         2,442.90        459.26      249.02
 Credit ONE BANK NA                      Unsecured           0.00           NA               NA            0.00        0.00
 Department Of Education                 Unsecured    127,704.00    130,270.06       130,270.06            0.00        0.00
 Department Stores National Bank         Unsecured         853.00        853.74           853.74           0.00        0.00
 DirecTV                                 Unsecured         481.00           NA               NA            0.00        0.00
 Discover Financial Services             Unsecured         714.00           NA               NA            0.00        0.00
 DISH Network L.L.C                      Unsecured         380.00           NA               NA            0.00        0.00
 Fair Deal of Illinois Inc               Secured             0.00    15,627.75        15,627.75       2,059.68    1,634.63
 Illinois Dept Of Employment Security    Unsecured      3,570.00       3,570.00         3,570.00           0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured         200.00      1,358.71         1,358.71           0.00        0.00
 Internal Revenue Service                Unsecured     13,221.00       7,710.81         7,710.81           0.00        0.00
 Internal Revenue Service                Priority            0.00      7,335.46         7,335.46      2,894.65         0.00
 JC Penney                               Unsecured         577.00           NA               NA            0.00        0.00
 Lending Club Corporation                Unsecured      9,932.00       9,932.96         9,932.96           0.00        0.00
 Midland Funding LLC                     Unsecured         919.00        919.24           919.24           0.00        0.00
 Navient Solutions INC                   Unsecured           0.00           NA               NA            0.00        0.00
 OneMain Financial                       Unsecured           0.00           NA               NA            0.00        0.00
 OneMain Financial                       Unsecured      3,164.00       3,189.03         3,189.03           0.00        0.00
 Portfolio Recovery Associates           Unsecured      4,688.00       4,735.86         4,735.86           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-24543          Doc 67    Filed 05/13/19    Entered 05/13/19 15:46:15                 Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal       Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates   Unsecured           0.00          808.88        808.88           0.00        0.00
 Portfolio Recovery Associates   Unsecured      1,640.00         1,640.15      1,640.15           0.00        0.00
 Portfolio Recovery Associates   Unsecured         714.00          714.62        714.62           0.00        0.00
 Resurgent Capital Services      Unsecured           0.00          726.78        726.78           0.00        0.00
 Secretary of State              Unsecured           0.00             NA            NA            0.00        0.00
 SLM Financial Corporation       Unsecured           0.00             NA            NA            0.00        0.00
 Southwins Management CO / TCM   Unsecured      2,352.00              NA            NA            0.00        0.00
 Springleaf Financial            Unsecured      3,903.00              NA            NA            0.00        0.00
 Sprint                          Unsecured      2,661.00              NA            NA            0.00        0.00
 Synchrony BANK                  Unsecured         809.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00                 $0.00
       Mortgage Arrearage                                    $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                               $0.00                 $0.00                 $0.00
       All Other Secured                                $18,070.65             $2,518.94             $1,883.65
 TOTAL SECURED:                                         $18,070.65             $2,518.94             $1,883.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                $0.00              $0.00                  $0.00
        All Other Priority                                  $7,335.46          $2,894.65                  $0.00
 TOTAL PRIORITY:                                            $7,335.46          $2,894.65                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $174,749.03                   $0.00                $0.00


 Disbursements:

         Expenses of Administration                              $3,493.76
         Disbursements to Creditors                              $7,297.24

 TOTAL DISBURSEMENTS :                                                                          $10,791.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-24543        Doc 67      Filed 05/13/19     Entered 05/13/19 15:46:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
